Dismissed and Opinion filed June 20, 2002








Dismissed and Opinion filed June 20, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00084-CV
____________
 
RON CARTER FORD, INC., Appellant
 
V.
 
EDWARDO RAMIREZ AND DIANA RAMIREZ, Appellees
 

 
On
Appeal from the 149th District Court
Brazoria
County, Texas
Trial
Court Cause No. 4156*RM98
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 26, 2001.  
On June 12, 2002, appellant filed a
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed June 12, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman.
Do Not Publish C Tex. R. App. P. 47.3(b).